Citation Nr: 1629989	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  14-24 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for pancreatic cancer, to include as due to contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems. 

The Veteran initially requested a hearing before the Board, but he withdrew that request in a June 2016 letter.

Following the July 2014 statement of the case, the Veteran submitted additional evidence regarding his pancreatic cancer, which was not accompanied by a waiver of RO review.  However, since the Veteran's substantive appeal was received after February 2, 2013, the Board no longer is required to obtain a waiver of initial review by the agency of original jurisdiction (AOJ).  See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  During the Veteran's active military service, he was stationed at Camp Lejeune during a period of time when the water was contaminated; thus, the Veteran was exposed to contaminated water during his military service.

2.  The evidence is at least in relative equipoise on the question of whether the Veteran's pancreatic cancer is etiologically related to his active duty service, to include exposure to contaminated water while stationed at Camp Lejeune.
CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for establishing service connection for pancreatic cancer have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist
 
To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).
 
Laws and Regulations

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection, the Veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a present disability exists is satisfied if the Veteran had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection for certain chronic disorders, including malignant tumors, may be presumed where demonstrated to a compensable degree within 1 year following separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran seeks entitlement to service connection for pancreatic cancer.  He currently has a diagnosis of pancreatic cancer, and has undergone chemotherapy to treat it.  See, e.g., April 2012 VA Examination; April 2009 Private Medical Records.

In his April 2011 claim, the Veteran indicated that he served at Camp Lejeune from November 1958 to January 1959.  Military records reflect that he served with two different Marine Corps training regiments during this time period, and VA has conceded Camp Lejeune service and potential exposure to hazardous chemicals.  See May 2012 VA Memorandum.  From 1953 to 1987, persons residing in or working at the U.S. Marine Corp Base at Camp Lejeune, North Carolina, were potentially exposed to drinking water contaminated with hazardous chemicals.  M21-1 Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 2, Section C, Topic 5, Subtopic o.  The remaining issue is whether the Veteran's pancreatic cancer is etiologically related to his active duty service.

The Board initially notes that malignant tumors are eligible for the chronic disease presumption under 38 C.F.R. §§ 3.307 and 3.309.  In this case, however, pancreatic cancer was not manifested to a compensable degree within the year following the Veteran's separation from active duty.  Therefore, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307 and 3.309.

The record contains conflicting evidence as to whether the Veteran's pancreatic cancer is etiologically related to service.  In April 2012, a VA examiner diagnosed the Veteran with pancreatic neoplasm, and noted that there was no known exposure to any carcinogens except at Camp Lejeune.  After reviewing the claims file, the examiner determined that the pancreatic cancer was less likely than not related to service.  He opined that current medical literature failed to support a relationship between exposure to the Camp Lejeune chemicals and pancreatic cancer.  He also noted the "very brief period" of the Veteran's exposure at Camp Lejeune.

By contrast, a November 2014 letter from a private physician indicated that the Veteran's pancreatic cancer was at least as likely as not related to exposure to chemicals in contaminated water at Camp Lejeune.  The physician noted that he had treated the Veteran for pancreatic cancer since December 2008, and opined that the Veteran did not have any major risk factors for pancreatic cancer.  He noted that no specific causes for pancreatic cancer have been identified, and further noted that no scientific data exists that indicates exposure must occur for at least 30 days.

The Veteran has stated that he was "a heavy user of water" while stationed at Camp Lejeune, and has noted that there is no history of cancer in his family for three generations.  The Veteran is competent to attest to matters of which he has first-hand knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In February 2014, the Agency for Toxic Substances and Disease Registry evaluated the mortality among Marines and Navy personnel exposed to contaminated drinking water at Camp Lejeune.  The study concluded that the service members at Camp Lejeune experienced higher mortality rates for cancers of the cervix, esophagus, kidneys, liver, lungs, pancreas, prostate, rectum, and soft tissue.  The Board finds this study probative.

The Board also finds the contrasting medical opinions to be of equal probative value regarding the etiology of the Veteran's pancreatic cancer.  Therefore, as the evidence of record is in relative equipoise, and resolving reasonable doubt in favor of the Veteran, the Board finds service connection is warranted.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").



ORDER

Entitlement to service connection for pancreatic cancer, to include as due to contaminated water at Camp Lejeune is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


